Citation Nr: 1545185	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.  


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a March 2014 decision, the Board denied the claim for service connection for fibromyalgia.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In May 2015, the Court issued a Memorandum Decision vacating the March 2014 Board decision.  The issue of entitlement to service connection for fibromyalgia was remanded to the Board for readjudication.  

The Veteran was previously represented by a Veterans Service Organization.  In an April 2014 letter submitted by the Veteran, she expressed a desire to revoke that representation and represent herself.


REMAND

In the May 2015 Memorandum Decision, the Court vacated the Board's March 2014 decision and remanded the matter to the Board for further proceeding.  The Court concluded that the Board's determination that a March 2012 VA medical opinion was adequate was a clearly erroneous finding.  Specifically, the Court determined that the March 2012 VA examiner did not consider the Veteran's in-service symptoms of pain, stiffness, fatigue, sleep disturbances, headaches, and anxiety, in making a medical finding that her currently diagnosed fibromyalgia was not related to active service.  Therefore, the Board will remand this matter according the Court's findings, and a new VA medical examination must be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examiner her and who has the appropriate expertise to determine the nature and etiology of any diagnosed fibromyalgia.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner should clearly set forth the rationale for all opinions expressed.  The examiner must consider the Veteran's statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to opine as to whether it is at least as likely as not (50 percent or more probability) that any diagnosed fibromyalgia was incurred in or is related to the Veteran's active service.  The examiner must consider the Veteran's documented in-service symptoms of pain when moving her fingers, stiffness, fatigue, sleep disturbances, headaches, and anxiety, and must comment as to whether those symptoms indicate an onset of fibromyalgia during active service.  A complete rationale for all findings must be expressed in the examination report.  

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

